Citation Nr: 0017853	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  96-43 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Whether the character of the service member's military 
discharge precludes basic eligibility for home loan guaranty 
benefits under Chapter 37, Title 38, of the United States 
Code.


ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel



INTRODUCTION

The appellant served on active duty in the United States Army 
from July 1978 to July 1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 administrative decision of 
the RO.

The Board remanded this case in May 1998 to obtain a 
determination from the service department regarding a 
possible upgrade in the appellant's discharge status.  A 
February 1998 decision was obtained by the RO from the 
Department of the Army, Board for Correction of Military 
Records.  The necessary development required by the remand 
has been satisfactorily accomplished, and the Board finds 
that this case is ready for appellate review.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Although the appellant's service from July 18, 1978 to 
February 18, 1981 was characterized as "honorable," he was 
held ineligible for separation by the service department at 
the end of that period.

3.  The appellant's second period of service, from February 
19, 1981 to July 2, 1982 was characterized as other than 
honorable.

4.  During service the appellant was found guilty of failing 
to report in 1979; and was convicted of being absent without 
leave (AWOL) in 1981.  He accepted an other than honorable 
discharge to avoid trial by court-martial in 1982 for being 
AWOL from February 13, 1982 to April 21, 1982.

5.  The service department has not changed the appellant's 
discharge status.


CONCLUSIONS OF LAW

1.  The appellant was not eligible for discharge or release 
under conditions other than dishonorable in February 1981 at 
the completion of his first term of service.  38 U.S.C.A. 
§§ 101, 105, 5107 (West 1991 and Supp. 1999); 38 C.F.R. 
§§ 3.1, 3.12, 3.13 (1999).

2.  The appellant is ineligible for home loan guaranty 
benefits under Chapter 37, Title 38, of the United States 
Code.  38 U.S.C.A. §§ 101, 105, 3702, 5107; 38 C.F.R. §§ 3.1, 
3.12, 3.13.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Facts

Service personnel records show that the appellant was found 
guilty essentially of failing to report for duty in May 1979.  
His punishment included a reduction in pay to "E-1," 
suspended for 60 days.  He was convicted by summary court-
martial in August 1981, after having pled guilty, for being 
AWOL for 22 days.  His punishment included a reduction in 
pay, to E-1, and confinement to 30 days hard labor.  In June 
1982 the appellant accepted a discharge under other than 
honorable conditions for the good of the service, while a 
trial was pending by court-martial based upon the appellant's 
allegedly being AWOL from February 13, 1982 to April 21, 
1982.  The service personnel records also show that his 
conduct and efficiency were rated as being "poor."

The service department, in a May 1996 statement verifying the 
appellant's service, indicated that he first served from July 
18, 1978 to February 18, 1981.  This period of service was 
characterized as honorable.  According to that service 
department statement, however, the appellant was ineligible 
on February 18, 1981 for complete separation.  The statement 
shows that the appellant reenlisted as of the next day, 
February 19, 1981, and was discharged from that second period 
of service on July 2, 1982 under conditions other than 
honorable.

In the February 1998 decision of the Board for Correction of 
Military Records, it was noted that the appellant contended 
that his discharge "was not right."  The various inservice 
infractions were recounted by that Board.  It was noted that 
in service the appellant had consulted with counsel about the 
effects of a discharge under other than honorable conditions.  
The Correction Board also noted that the appellant had never 
applied to the Army Discharge Review Board for an upgrade of 
his discharge, and that under the law, applications for 
correction of military records must be filed within three 
years after discovery of the alleged error or injustice.  
Failure to file within three years, it was stated, may be 
excused by a correction board if it finds that it would be in 
the interest of justice to do so.  The Correction Board then 
determined that the appellant had not explained or otherwise 
satisfactorily demonstrated by competent evidence that it 
would be in the interest of justice to excuse the failure to 
apply within the time allotted.  The Correction Board denied 
the appellant's claim.


II.  Law and analysis

The threshold question is whether the claimant's service is 
adequate for purposes of establishing basic eligibility for 
VA benefits.  Most VA benefits are not payable unless the 
period of service upon which the claim is based was 
terminated by discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. §§ 3.1, 
3.12(a).

During peacetime service a discharge to reenlist that is 
issued prior to the date the person was eligible for an 
unconditional discharge is a conditional discharge, and the 
entire period of service constitutes one period of service.  
Eligibility for VA benefits is generally determined by the 
character of the final termination of such period of active 
service.  38 C.F.R. § 3.13(b).  Despite the fact that no 
unconditional discharge may have been issued, a person shall 
nonetheless be considered to have been unconditionally 
discharged or released from active military, naval or air 
service when all the following conditions are met: (1) The 
person served in the active military, naval or air service 
for the period of time the person was obligated to serve at 
the time of entry into service; (2) The person was not 
discharged or released from such service at the time of 
completing that period of obligation due to an intervening 
enlistment or reenlistment; and (3) The person would have 
been eligible for a discharge or release under conditions 
other than dishonorable at that time except for the 
intervening enlistment or reenlistment.  38 C.F.R. § 3.13(c).  
See 38 U.S.C.A. § 101(18).

As an initial matter, the Board notes that the service 
department's May 1996 verification of the appellant's service 
shows that he was ineligible on February 18, 1981 for 
complete separation.  Thus, that first period of service, 
even though "honorable," cannot constitute a period of 
service by itself for purposes of VA benefits.  38 C.F.R. 
§ 3.13(c).  The final characterization of the appellant's 
service is other than honorable, and this characterization 
must be applied to his entire service from July 1978 to July 
1982.  38 C.F.R. § 3.312(a).

No matter what the character of discharge, benefits are not 
be payable if a service member was discharged under one of 
the following conditions: As a conscientious objector who 
refused to perform military duty; by reason of a general 
courts-martial; by resignation of an officer for the good of 
the service; as a deserter; as an alien during hostilities; 
or by reason of being AWOL for a continuous period of at 
least 180 days.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c).

If one of the above conditions is not applicable and the 
service member's discharge was not characterized as 
"honorable" or "dishonorable," then VA is required to 
determine whether the discharge was issued "under conditions 
other than dishonorable."  38 C.F.R. § 3.12(a).  A discharge 
by reason of one or more of several specified circumstances 
is by VA regulation considered dishonorable.  These 
circumstances include acceptance of an undesirable discharge 
to escape trial by general court-martial, as well as willful 
and persistent misconduct.  Willful and persistent misconduct 
includes a discharge under other than honorable conditions, 
if it is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d).

On the facts of this case, and aside from the fact that the 
appellant clearly avoided trial by acceptance of an 
administrative discharge under other than honorable 
conditions, his misconduct is appropriately described as 
willful and persistent.  He was absent in service for two 
long periods during service without any explanation offered 
whatsoever.  The Board notes that the factors (i.e. 
"compelling circumstances") considered with respect to why 
a service member was AWOL, apply to such 180-day absences 
contemplated in 38 C.F.R. § 3.312(c).  Moreover, as noted, 
the appellant has offered no explanation, in any event, for 
his long periods of being AWOL.  Both the "willfulness" and 
"persistence" factors of his misconduct of being AWOL are 
apparent based upon not only the repetition of his absences, 
but also their length.  The appellant's service was not 
otherwise meritorious--service personnel records show that 
his conduct and efficiency were considered to be poor.

For the foregoing reasons, the appellant does not meet the 
legal requirements for basic eligibility for VA home loan 
guaranty benefits under Chapter 38 of the United States Code, 
and thus the claim must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).



ORDER

Eligibility for home loan guaranty benefits under Chapter 37, 
Title 38, of the United States Code, is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 


